Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment in the reply filed on 4/6/2022 is acknowledged. Claims 7-9 are pending.  Claims 7-9 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-9 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dal et al (KR 2014145278 A).
This is a new rejection necessitated by the Applicant’s amendment filed on 4/6/2022.
Dal et al teach cosmetic composition comprises Cimicifuga heracleifolia extract, Cornus officinalis extract and Geranium nepalense extract. The composition comprises 0.5-5 wt.% (ths overlaps with 0.001-10%, thus claim 8 is met) above-mentioned extract prepared using one or more solvent chosen from purified water, 1-4C alcohol, glycerin, butylene glycol, propylene glycol, and ethanol (thus claim 9 is met). The cosmetic composition in form of skin lotion, skin softener, skin toner, astringent, milky lotion, moisture lotion, nutritional lotion, massage cream, nourishing cream, moisturizing cream, hand cream, foundation, essence, pack, soap, cleansing foam, cleansing lotion, cleansing cream, body lotion and body cleanser is useful for reducing skin pores, exhibiting elasticity effect (all claimed) and preventing excessive sebum secretion (see Abstract) (thus a method for controlling sebum and reducing pores of skin of a subject, thus claim 7 is met). Dal et al teach the extract of herbal mixture in which as to the horse riding (Cimicifugae Rhizoma) etc. (thus the claimed Cimicifugae rhizome in claim 7) (page 2, 3rd paragraph from the bottom). Dal et al teach preferably the horse riding" the cornus fruit" and the item weight component ratio of the Geranii Herba are about 1~10 : 1~10 : 1~10 (page 5, 5th paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655